PER CURIAM.
Appellant obtained orders from the district court extending the time to docket the appeal to September 7, 1948. On September 4 it obtained the transcript of the record duly certified by the clerk of the district court. It consists of less than 19 pages, and no reason is offered why it was not obtained promptly after appellee’s designation of the appellee’s additional portion of the record on June 15, 1948. Having obtained the certified copy of the record on Septem*180ber 4, 1948, appellant delayed tendering it with the required fee to the clerk of our court for filing until October 7, 1948 — that is, a month’s delay. No' excuse for not taking the record at once on September 4, 1948, from the office of appellant’s attorney in San Francisco to the office of the clerk is shown.
Appellee’s motion to dismiss the appeal is ordered granted.
HEALY, Circuit Judge.
I concur in the result.